OFFICE      OF   THE   AlTORNEY     GENERAL   OF   TEXAS
                                  AUSTIN




Hoaonbla Ah8 B. fohnroa
3tato Board of Publie         Teliuo
roetin, Toxaa


Dur   Siri




            “All r00Ordr 00nMrni1l6 uIY 8~pltMBt
       or rooiplentoontoaplato& in thlr   a& rhdl
       bo Ooniidontial and 8tul.l br OpaU to h8mO-
       tiOn Oar  tp pWtIZi8 ati7 aUthOrit@ bJ the
       stat.,or thr Unltob States, to make 8o0h
       lnspeotim        la goanaotioa with tholr ofSiol~1
          dutl.rIprorlbr(l,
                          however,tartual lnforaa-
          tlon in luoh reoord# 8&U          k   lreilabh     to
          8pplioant8and r~alplontror their duly authorltod
          8gOAt8 P?Olidd fUX%hO?,that 110ilHSOi WtU
          Of EQO i piWt8    8hfi    k  &Nlbli8hd    O? dirtrlbUt0~
          sOr pU?pO88#    0s bin&     Ed@    &TOT& Or My     8t@tO,
          aounty   or oitr rooord*,      orr0p 4ay    0th      purpporr.*
          u oQiaiO#I80. o-Si4i6e      OOPY Or WMOh ~0 l~Oi0#0   h @ r O-
with, we were oonatruin~l o o r r o r p o ndily pra*lrloaia tha Aat
ozratingthe %x58 UZlomplo$‘noAt     COrgln8atiOn   CorieaioIl, beln(
@atloa O(r) er istlalo5=-b, Yornoa~~ Annotawd Civil stat-
utu, rhloh rudr ia prrtr-
           "Informetlon thus obtaimuB r&l1 not bo
       ubA1ah.dor ba open to publir  lnopootloa
      Pot&r than to publlor~lormr ln thr pr-
      fonaapo~ OS tholr publio dutlor)01 any namer
      rrroalln~ the rrployinqunit’@  ldrntitt."
                In that oplnlonwe held that         the Toxar Unoii@loymnt
COo&mlMtitm        COsli84iOn tight rUtnl8h        aortain    LrrioNtiOn     to
the stats iie&mrtsrout of Health alaam the Stete Dqiurtimntor
Eaalth aaot have bun on. oi tb a6OnO198 eontraplatrdby the
Lqlrlaturo        w&n    it provldod ror tbr     lxoaptloa aot&8r thu to
pouio uppi0~004in           the prrorunao       0r tbir pub110 dutiu.*
          $0 bellrrctht       C&w V&Sed &=eM=8 mwuk&L-
rltun the rxorptlanaontempl8trdby t& Lqi8lat~rr              rolatlnu
to the aonfldoutialnature of thr reoorcidr       of your dopartaont
when lt ,mrlbed in iiootlon     31 quotd abow tImt suah reoordr
"shall b. O>M t0 in6QCdOtiola    Our  t0 QM’8Oli8   duly WthOrfZOd
by the state,or the Unite8 Stat.8 to mak8 8uOh iospotlon             la
oonneotlonwlth theirofTlola duttr.’            It ia, tbrrfar*,     our
oplnlon that you are authorlzod under the above quote6          rxorptlon
00ntahd         it Yootlon U     of the Publlo S*lfarr ii& to turnlab to
a rearultingoffloor0r the Unit04 staler iway llrtrr                    0r   raaip-
iOAt of rrlld betweentba laerr0r 10 elld 36.

                                                   Yours vary truly
                                             Al’l’OliXRfGmKRU     OP   TRXAB